Citation Nr: 1128696	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  10-28 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased evaluation for residuals of resection of distal clavicle and neer acromioplasty for impingement of left shoulder, with degenerative joint disease, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to June 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action on his part is required.


REMAND

In his July 2010 substantive appeal, the Veteran indicated he wished to have a hearing before the Board appearing at his local RO.  38 C.F.R. §§ 20.700, 20.703 (2010).  The Veteran has not yet had an opportunity to testify before the Board. 

Because the RO schedules Travel Board hearings, the case is REMANDED for the following:

The RO should schedule the Veteran for a hearing before a Veterans Law Judge appearing at his local RO.  Ensure that the notice scheduling the hearing is associated with the claims folder.  The case should then be processed in accordance with established appellate procedure.

The Veteran is advised that he has the right to submit any additional evidence and/or argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


